I do not think it appears as a matter of law that Serr, and by consequence Gamble-Robinson Company, were without negligence. Serr had a view of the car of Gongell far ahead of him; and when it was far enough away so that he could avoid an injury he saw that it was zigzagging and was in trouble; at least the jury was justified in finding so. It might well enough have found that Serr was free of negligence and Gongell alone negligent; but it did not. It was not required to find that Serr was not negligent, and upon sufficient evidence found that he was negligent. Judgment notwithstanding should not be ordered here against the two defendants. Therefore I dissent.